      Case 2:18-cv-11632-NJB-KWR Document 100 Filed 04/15/20 Page 1 of 3



                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF LOUISIANA

 REGINALD ROBERT                                                      CIVIL ACTION


 VERSUS                                                               NO. 18-11632


 JAMIE MAURICE, et al.                                                SECTION: “G”(4)


                                             ORDER

       Before the Court are Plaintiff Reginald Robert’s (“Plaintiff”) “Motion for Partial Summary

Judgment on Medical Causation” 1 and “Motion to Expedite Consideration for Motion for Partial

Summary Judgment on Medical Causation.” 2 In the motion for partial summary judgment,

Plaintiff requests that the Court enter summary judgment in his favor, finding that Plaintiff’s

injuries and medical treatment were caused by the automobile accident at issue in this litigation. 3

In the motion to expedite, Plaintiff requests expedited consideration of the motion for partial

summary judgment.4 For the following reasons, the Court denies both motions because they were

not timely filed.

       On April 18, 2019, this Court issued a Scheduling Order providing that “[a]ll non-

evidentiary pretrial motions shall be filed and served in sufficient time to permit hearing thereon

no later than February 12, 2020.”5 Local Rule 7.2 provides that “[u]nless otherwise ordered by


       1
           Rec. Doc. 85.
       2
           Rec. Doc. 86.
       3
           Rec. Doc. 85-1 at 6.
       4
           Rec. Doc. 86 at 1.
       5
           Rec. Doc. 12.

                                                 1
       Case 2:18-cv-11632-NJB-KWR Document 100 Filed 04/15/20 Page 2 of 3



the court, motions must be filed not later than the fifteenth day preceding the date assigned for

submission.” Thus, to permit hearing no later than February 12, 2020, each party was required to

submit any non-evidentiary pretrial motions by January 28, 2020. Plaintiff, however, filed the

“Motion for Partial Summary Judgment on Medical Causation” on March 9, 2020, setting the

motion for submission on March 25, 2020.6 The same day, Plaintiff filed a motion to expedite,

requesting that the Court set the motion for partial summary judgment for submission on March

18, 2020. 7 Therefore, it is evident that Plaintiff’s motion for partial summary judgment was

submitted in violation of the Court’s Scheduling Order.

         Federal district courts have the inherent power to enforce their scheduling orders, 8 and

Federal Rule of Civil Procedure 16(b) provides that a scheduling order “may be modified only for

good cause and with the judge’s consent.”9 Here, Plaintiff did not request or obtain the Court’s

consent to modify the Scheduling Order, nor did Plaintiff request leave to file the motion out of

time. A trial in this matter was originally set for April 6, 2020.10 Hence, the Court’s Scheduling

Order provided that dispositive motions must be filed in enough time to be heard no later than

February 12, 2020.11 This allows the Court the minimum time needed to address non-evidentiary


         6
             Rec. Doc. 85.
         7
             Rec. Doc. 86 at 1.
         8
           See Flaska v. Little River Marine Const. Co., 389 F.2d 885, 886 & n.3 (5th Cir. 1968) (citing Link v. Wabash
R. Co., 370 U.S. 626, 630 (1962)); see also Reales v. Consolidated Rail Corp., 84 F.3d 993, 996 (7th Cir. 1996) (“The
second question challenges the district court’s ability to establish and enforce deadlines for the filing of motions and
other papers. It is plain that they have, and must have this power.”); Edwards v. Cass Cty., Tex., 919 F.2d 273, 275
(5th Cir. 1990) (“The district court has broad discretion in controlling its own docket. This includes the ambit of
scheduling orders and the like.”).
         9
             Fed. R. Civ. P. 16(b)(4).
         10
              Rec. Doc. 12.
         11
              Id. at 1.

                                                           2
      Case 2:18-cv-11632-NJB-KWR Document 100 Filed 04/15/20 Page 3 of 3



pretrial motions. Given the current circumstances involving COVID-19, the Court continued the

originally scheduled dates for the trial and pretrial conference in the above captioned matter. 12

However, while the Court will set a new pretrial conference date and trial date, all other deadlines

in this matter remain intact and must be adhered to by the parties.

           Pursuant to Federal Rule of Civil Procedure 16(b), if Plaintiff seeks to modify other

deadlines set forth in the Court’s Scheduling Order, he must present good cause and obtain the

judge’s consent.13 Plaintiff has not established good cause to modify the deadline for filing non-

evidentiary pretrial motions set forth in the Court’s Scheduling Order. Accordingly, the motion

must be denied as untimely filed. Parties are expected to be diligent in moving their cases along.

The Court reiterates that all deadlines in this matter remain intact and must be adhered to by the

parties.

           Accordingly,

           IT IS HEREBY ORDERED that Plaintiff’s “Motion for Partial Summary Judgment on

Medical Causation” 14 and “Motion to Expedite Consideration for Motion for Partial Summary

Judgment on Medical Causation” 15 are DENIED as untimely filed.

                                        15th day of April, 2020.
           NEW ORLEANS, LOUISIANA, this _____



                                                     _________________________________
                                                     NANNETTE JOLIVETTE BROWN
                                                     CHIEF JUDGE
                                                     UNITED STATES DISTRICT COURT


           12
                Rec. Doc. 95.
           13
                Fed. R. Civ. P. 16(b)(4).
           14
                Rec. Doc. 85.
           15
                Rec. Doc. 86.


                                                 3
